Citation Nr: 1024444	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar strain, to include as secondary to a service-connected 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1988 to 
August 1992.  She served in Southwest Asia from September 
1990 to April 1991. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which declined to reopened the Veteran's 
previously denied claim for service connection for PTSD and 
denied entitlement to service connection for a neck 
disability and low back disability.  

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.

The Board notes that the Veteran's claim for service 
connection for a lumbar strain was previously denied in a 
final October 2001 RO decision.  Subsequently, in September 
2006 the Veteran filed a claim for service connection for a 
low back disability as secondary to service-connected right 
and left knee disabilities.  In a January 2008 rating 
decision, the RO considered the Veteran's September 2006 
claim as a new claim, and reopened the Veteran's previously 
denied claim of service connection for a low back disability.  
In that same opinion, the RO also denied the Veteran's claim 
for service connection for low back disability on a secondary 
theory basis.  The Board notes that the low back disability 
claim presently on appeal was framed as entitlement to 
service connection for a low back disability as secondary to 
service-connected right and left knee disabilities.  Although 
secondary service connection was not explicitly addressed in 
the prior final rating decision, the United States Court of 
Appeals for Veterans Claims (the Court) has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, although the Veteran has 
raised a new theory regarding causation, she is nonetheless 
required to submit new and material evidence to reopen the 
claim of entitlement to service connection.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection a cervical spine disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an October 2001 rating decision, the RO denied the 
Veteran's claim for service connection for a low back 
disability; although notified of the denial, the Veteran did 
not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the October 2001 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, or raises a 
reasonable possibility of substantiating the claim for 
service connection a low back disability.

4.  In a July 2002 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD; although 
notified of the denial, the Veteran did not initiate an 
appeal.

5.  New evidence associated with the claims file since the 
July 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2001 RO rating decision that denied the 
Veteran's claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's October 2001 denial 
is not new and material with respect to the claim for service 
connection for a low back disability, the criteria for 
reopening the claim for service connection for a low back 
disability are not met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The July 2002 RO rating decision that denied the 
Veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

4.  As evidence received since the RO's July 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's request to reopen her claim for 
service connection for PTSD was received in December 2006, 
and to reopen a claim for service connection for a low back 
disability was received in September 2006.  Thereafter, she 
was notified of the provisions of the VCAA by the RO in 
correspondence April 2007.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing her claims, identified her duties in 
obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a statement 
of the case (SOC) was issued in April 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159 (b)(3) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  For the issues of service connection 
for a low back disability and PTSD, the Veteran was properly 
informed of the requirements for submitting new and material 
evidence in the April 2007 letter.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records, service personnel records, and 
VA treatment records have been obtained and associated with 
her claims file.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

Low Back Disability

In an October 2001 rating decision, the RO denied service 
connection for a low back disability.  The Veteran was 
notified by of this decision by a letter in October 2001.  
The RO determined that service treatment records were 
negative for any nexus between a current low back disability 
and the single incident of low back strain noted in April 
1989 during the Veteran's service.  Although notified of the 
October 2001 denial, the Veteran did not initiate an appeal 
of this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  

In September 2006, the Veteran attempted to reopen her claim 
for entitlement to service connection for a low back 
disability, to include as secondary to her service-connected 
left and right knee disabilities.  Thereafter, in a January 
2008 rating decision, the RO denied entitlement to service 
connection for a low back disability.  This appeal arises 
from the January 2008 rating decision.

Evidence added to the claims file since the October 2001 
decision includes statements from the Veteran and her 
representative, a February 2010 Travel Board hearing 
transcript, and VA treatment records from the Oklahoma City 
VA Medical Center (VAMC) dated from December 2007 to July 
2008, and from the Little Rock VAMC dated from June 2001 to 
January 2004, September 2006 to June 2008, and November 2009 
to February 2010.  The additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for a low back disability.

While statements from the Veteran reflect her continued 
assertion that her low back disability is related to her 
service, her assertions are essentially cumulative of others 
that were previously of record.  Similarly, the new evidence 
does not show that the Veteran's low back disability is 
related to her service-connected left or right knee 
disabilities.  In February 2007, the Veteran was seen at a  
VA primary care clinic.  She related that she had neck and 
low back pain which had been attributed to a congenitally 
narrow canal.  In her February 2010 hearing, she testified 
that no physician has stated that her low back disability was 
due to her knees.  None of the new medical evidence contains 
any nexus opinion that her current chronic low back disorder 
was incurred in or aggravated by service or a service-
connected disability, which was the basis for the prior 
denial of the claim, and neither the Veteran nor her 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, she is not competent 
to provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the October 
2001 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the Veteran's current low back disorder was incurred in or 
aggravated by service or a service-connected disability, 
which was the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a low back disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the October 2001 denial of the claim for service 
connection for a low back disability remains final.  As the 
Veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen her finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




PTSD

In a July 2002 rating decision, the RO denied service 
connection for PTSD.  The Veteran was notified by of this 
decision by a letter in July 2002.  The RO determined that 
service treatment records were negative for any diagnosis of 
PTSD.  Although notified of the July 2002 denial, the Veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis. 

In December 2006, the Veteran attempted to reopen her claim 
for entitlement to service connection for PTSD.  Thereafter, 
in a January 2008 rating decision, the RO denied entitlement 
to service connection for PTSD.  This appeal arises from the 
January 2008 rating decision.

Evidence added to the claims file since the July 2002 denial 
includes statements from the Veteran, VA outpatient treatment 
records dated from June 2002 to January 2004, September 2006 
to July 2008, and November 2009 to February 2010, and a 
February 2010 Travel Board hearing transcript.

Evidence submitted after the July 2002 rating decision is 
considered new, as it was not previously of record and is not 
cumulative or redundant of evidence previously considered.  
After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final July 2002 
rating decision is material.  In July 2002, the claim was 
denied based on a lack of a diagnosis of PTSD.  A VA 
treatment record dated in February 2007 includes a diagnosis 
of PTSD.  This evidence bears directly and substantially upon 
the issue of whether the Veteran is entitled to service 
connection for PTSD, as it addresses whether the Veteran's 
PTSD has a current PTSD diagnosis.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2009).


ORDER

New and material evidence was not submitted to reopen a claim 
of entitlement to service connection for lumbar strain; the 
appeal is denied.

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for PTSD; to this extent 
the appeal is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

The Veteran contends that she suffers from PTSD as a result 
of stressful events during her period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2009).

The Veteran has alleged two principal stressors in service 
that caused her current PTSD.  First, while in Saudi Arabia 
in November or December 1989, the Veteran witnessed the death 
of her Sergeant in a truck accident.  The Veteran later 
stated in her February 2010 hearing that she did not witness 
the accident, but heard about it after it happened.  The 
second incident occurred in March 1990 in Saudi Arabia.  The 
Veteran indicated that she was on guard duty and saw a 
helicopter crash and explode.  She reported she could hear 
the passengers just before the explosion.  

In an August 2007 letter, the RO informed the Veteran that 
more detailed description of the claimed stressors was 
necessary, including the names of those killed.  During her 
February 2010 hearing, the Veteran identified the name of the 
Sergeant killed in the truck accident.  As such, another 
attempt to verify the stressors is necessary. 

Further efforts consistent with the VA's duty to assist 
obligation are found to be necessary in order to assist the 
Veteran in obtaining verification of the claimed in-service 
stressors leading to the onset of her claimed PTSD 
disability.  Attention is called to VA Training Letter TL-07-
02, (Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007.  Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

The Board notes that a Veteran's presence with her unit at a 
time when her unit is attacked tends to support the Veteran's 
assertion that she personally experienced such an attack, 
without specifically showing her personal participation.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Furthermore, 
where the evidence establishes that a Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The claims file also includes VA treatment records from the 
Oklahoma City VA Medical Center (VAMC), dated from December 
2007 to July 2008, and from the Little Rock VAMC, dated from 
January to July 2007, November 2007 to June 2008, and 
November 2009 to February 2010, reflecting treatment for 
psychiatric and cervical spine disabilities.  The May 2009 
statement of the case indicates evidence consisting of only 
Little Rock VAMC records through October 2007.  There was no 
waiver of AMC/RO consideration of this additional material, 
and it must be reviewed and addressed by AMC/RO in a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and by Court decisions 
are fully complied with and satisfied.

2.  The AMC/RO is to compile all 
information, including any statements 
provided by the Veteran and submit this 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to review the 
official history of the unit(s) to which 
the Veteran was assigned while stationed 
in Saudi Arabia in order to verify events 
related to the Veteran's claims.  See 
Pentecost.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


